Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 21, 2004, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment as a part-time cook without good cause. The record establishes that claimant was unhappy with the posted work schedule, but was aware at the time that she was hired that her assigned work shift might vary according to the employer’s needs. Inasmuch as continuing work was available to claimant, her dissatisfaction with the scheduled work hours and her preference for a particular work schedule did not constitute good cause for leaving her employment (see Matter of Giovati [Commissioner of Labor], 4 AD3d 598 [2004]; Matter of Izzo [Commissioner of Labor], 2 AD3d 1259 [2003]; Matter of Rahn [Commissioner of Labor], 308 AD2d 629 [2003]). Claimant’s contention that she was fired rather than quit presented a credibility issue for the Board to resolve (see Matter of Anthony [Commissioner of Labor], 257 AD2d 876, 877 [1999]). Claimant’s remaining contention has been reviewed and found to be without merit.
Cardona, P.J., Mercure, Spain, Mugglin and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.